Citation Nr: 0727606	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left knee injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a left ankle injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a right ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1985 to November 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The residuals of the left knee injury are not manifested 
by severe recurrent subluxation or lateral instability.

2.  The residuals of a left knee injury are characterized by 
x-ray findings of mild osteoarthritis of the medial 
compartment of the knee joint and the patellofemoral joint, 
left knee crepitus, flexion to 130, and hyperextension to 0 
degrees; flexion is not limited to 60 degrees nor is 
extension limited to 5 degrees..  

3.  The residuals of a left ankle injury were manifested by 
no more than moderate limited motion of the left ankle.

4.  The residuals of a right ankle injury were manifested by 
no more than moderate limited motion of the right ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left knee injury have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, and 4.71a, 
Diagnostic Codes 5257, 5003. (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 
5271 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 
5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board 
acknowledges that the veteran was not sent pre-adjudication 
notice prior to the January 2003 rating decision that is the 
subject of this appeal.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
under such circumstances, the United States Court of Appeals 
for the Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  

A letter dated in July 2003 fully satisfied the duty to 
notify provisions for the claims for an increased evaluation 
for the left knee, left ankle, and right ankle.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although a July 2003 letter 
was not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claims were 
readjudicated and an additional statement of the case (SOC) 
was provided to the veteran in February 2004.  The letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  The letter also advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Further, this letter indicated 
he should identify the existence of any relevant evidence he 
wanted VA to request on his behalf.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The Board acknowledges that the veteran was not provided with 
the general information regarding disability rating(s) and 
effective date(s) discussed by the Court in Dingess/Hartman.  
Despite the inadequate notice provided to the veteran on the 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
observes that service connection has been in effect for the 
disabilities that are the subject of this appeal for many 
years, and that the veteran has had prior claims for 
increased ratings in the past.  During the prior 
adjudication, as well as the current appeal, the veteran has 
actively participated in the processing of his claims and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Moreover, for the reasons stated 
below, the Board concludes below that the veteran is not 
entitled to increased ratings for any of his claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot; no new 
disability rating and/or effective date is to be assigned in 
this case.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As such, there is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  Further, he was accorded a VA medical 
examination which evaluated the service-connected 
disabilities that are the subject of this appeal in October 
2002.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Entitlement to an increased evaluation for the residuals 
of a left knee injury, currently evaluated as 20 percent 
disabling.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The service-connected residuals of a left knee injury are 
currently rated as 20 percent disabling, effective August 28, 
1996, under 38 C.F.R. § 4.71a, DC 5257.  These criteria 
provide for a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
residuals of a left knee injury under 38 C.F.R. §4.71a, 
Diagnostic Code 5257.  The medical evidence of record does 
not show severe recurrent subluxation or lateral instability.  
In this regard, on the October 2002 VA examination, the only 
relevant medical record in connection with the veteran's 
claim, reflected that the veteran complained that going down 
stairs bothered his knee and caused pain that he rated as 4 
out of 10.  He also felt that his knee locked when going down 
stairs and it felt like it was giving way.  The examiner 
indicated that the veteran was not taking the glucosamine 
that was recommended by rheumatology.  Physical examination 
of the left knee revealed no evidence of swelling or 
erythema, negative Lachman's and McMurray's signs, and no 
evidence of patellar compression pain.  There was left knee 
crepitus but he was able to squat and kneel.  His gait was 
normal and sensation was intact in his lower extremities.  
His bilateral knee flexion was to 130 and hyperextension to 0 
degrees.  An x-ray of the left knee revealed mild 
osteoarthritis of the medial compartment of the knee joint 
and the patellofemoral joint. 

Considering the above, the Board finds that the veteran is 
not entitled to a rating higher than 20 percent for his 
residuals of a left knee injury.  The medical evidence did 
not show severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.  The veteran's complaints of 
pain, locking, and giving way are contemplated in the 20 
percent rating that is already assigned.  DeLuca, 8 Vet. App. 
202.  As such, the Board finds that the veteran's residuals 
of a left knee injury more nearly approximates the criteria 
for a 20 percent rating and concludes that a higher rating is 
not warranted.  38 C.F.R. § 4.40, 4.45, and 4.59, see 
Lichtenfels, 1 Vet. App. at 488, DeLuca, 8 Vet. App. 202, and 
VAOPGCPREC 9-98.

The Board acknowledges that the veteran was found to have 
mild degenerative joint disease in his left knee.  Therefore, 
the Board has considered whether a separate rating is 
warranted under Diagnostic Codes 5003 and 5257, provided that 
a separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, the veteran did not have flexion limited to 60 
degrees or extension limited to 5 degrees to meet the 
criteria for a zero percent rating under Diagnostic Codes 
5260 and 5261, respectively.  Therefore, there is no 
additional disability for which a rating may be assigned.  
Further, the examiner did not indicate that the veteran had 
painful motion upon examination so a separate rating for 
arthritis based on painful motion is not warranted under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Further, the Board has considered whether any other relevant 
diagnostic codes are for application.  However, there was no 
evidence of dislocated or semilunar cartilage or symptomatic 
removal of semilunar cartilage, rendering DCs 5258 and 5259 
inapplicable.  38 C.F.R. § 4.71a, DCs 5258, 5259.  The Board 
further notes that the required manifestations for evaluation 
under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia 
and fibula, impairment of), and 5263 (genu recurvatum) are 
not applicable, as the presence of ankylosis of the left 
knee, impairment of the tibia or fibula, or genu recurvatum 
have not been demonstrated.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his left knee scar.  The veteran 
had arthroscopic surgery on his left knee in 1993.  He had a 
less than .5 cm of arthroscopic scars evident.  The examiner 
noted that the scars were non tender and blended with the 
surrounding tissue.  As such, the Board notes that the 
veteran's left knee scars were appropriately rated under 
limitation of function of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Furthermore, this scar does 
not warrant a separate rating because it has not been shown 
to be painful on examination or unstable.  38 C.F.R. 
§§ 4.118, Diagnostic Codes 7803 and 7804.  Additionally, it 
is not large enough to be rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 or 7802. 

In conclusion, the Board finds that veteran's present 
reported level of disability more closely approximates the 
criteria for a 20 percent disabling rating but a higher 
rating is not warranted.  Therefore, the veteran's claim for 
a disability rating in excess of 20 percent for his residuals 
of a left knee injury must be denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a left knee injury have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  The Board notes 
that the veteran reported during the October 2002 VA 
examination that felt he was let go from his place of 
employment because of his injuries and had not been working 
for a year.  However, the examiner found that the veteran was 
able to walk one mile and sit and stand to participate in 
sports as well as work.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected residuals of a left knee injury 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).








2.  Entitlement to an increased evaluation for the residuals 
of a left ankle injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a right ankle injury, currently evaluated as 10 percent 
disabling.

The service-connected residuals of a left ankle injury and 
right ankle injury will be discussed together, as there was 
only one medical record, an October 2002 VA examination, 
relevant to the veteran's claims on record.  The residuals of 
a left ankle injury and right ankle injury are currently 
rated as 10 percent disabling effective November 10, 1993, 
under 38 C.F.R. § 4.71a, DCs 5010, 5271.  Diagnostic Code 
5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected which in this case 
would be Diagnostic Code 5271.  These criteria provide for a 
10 percent rating for a moderate limited motion of the ankle 
and a 20 percent rating for a marked limited motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.

Full range of ankle dorsiflexion is from 0 to 20 degrees and 
full range of ankle plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to increased evaluations for his 
residuals of a left ankle injury and a right ankle injury, 
under 38 C.F.R. 4.71a, Diagnostic Codes 5010, 5271.  The 
medical evidence of record did not show marked limited motion 
of the left ankle or of the right ankle.  In this regard, as 
noted above, the only relevant medical evidence of record was 
the October 2002 VA examination.  The veteran rated his left 
and right ankle pain as 7 out of 10 and stated his pain was 
worse when he was in bed or when he sat too long.  He 
contended that both of his ankles were better with exercise.  
The veteran did not wear ankle braces.  There was no evidence 
of inflammatory arthritis.  Upon examination, the veteran was 
noted to move freely in and out of his chair.  There was no 
evidence of erythema or swelling.  Bilateral ankle 
dorsiflexion was full (20 degrees), plantar flexion was also 
full (45 degrees), inversion was to 30 degrees, and eversion 
was to 20 degrees.  His gait was normal and sensation was 
intact in his lower extremities.  X-rays of his ankles 
revealed mild to moderate osteoarthritis along the left ankle 
joint and minimal osteoarthritis of the right ankle joint.  
It was noted that the presence of the large osteophyte on the 
dorsal aspect of the talus raised the possibility of tarsal 
coalition.  The diagnosis was left ankle degenerative joint 
disease and right ankle minimal degenerative joint disease.  

In conclusion, the Board finds that the medical evidence was 
not supportive of marked limited motion of the left ankle or 
of the right ankle.  38 C.F.R. § 4.71a, 5271.  The Board 
finds it significant that his bilateral ankle range of motion 
was full.  38 C.F.R. § 4.71, Plate II.  Although the veteran 
reported pain, the Board notes that the examiner did not 
indicate pain upon examination, and no competent medical 
evidence is of record which indicates there is or would be 
any additional functional impairment due to this pain.  
Therefore, the Board finds any subjective pain is 
contemplated by the assigned 10 percent ratings.  DeLuca, 8 
Vet. App. 202, 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 5271.  
As such, the Board finds that the evidence more nearly 
approximated the criteria for a 10 percent rating for 
moderate limited motion of the left and right ankles.  
DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5271.  

Consideration has also been given to other potentially 
applicable diagnostic codes.  However, the veteran has not 
been shown to have any of the necessary findings to warrant 
ratings under any of the following codes throughout the 
rating period.  Diagnostic Codes 5270 and 5272 both require 
ankylosis, which the veteran has not been shown to have, 
rendering both codes inapplicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272.  Under Diagnostic Code 5273, 
a 10 or 20 percent evaluation requires malunion of the os 
calcis or astragalus with moderate or marked deformity 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  
However, malunion has not been diagnosed and neither has 
moderate or marked deformity; therefore, this diagnostic code 
is not for consideration.  Diagnostic Code 5274 requires 
astragalectomy but the veteran has not undergone an 
astragalectomy so this code is also not applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5274.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a left ankle injury or right ankle injury have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  The Board notes 
that the veteran reported during the October 2002 VA 
examination that felt he was let go from his place of 
employment because of his injuries and had not been working 
for a year.  However, the examiner found that the veteran was 
able to walk one mile and sit and stand to participate in 
sports as well as work.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected residuals of a left ankle injury 
and right ankle injury under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).












ORDER

Entitlement to an increased evaluation for the residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
left ankle injury, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


